Citation Nr: 1024681	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to May 1959 and 
October 1961 to August 1962.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record does not show that the Veteran's 
current low back disability had its onset in service or is 
related to any event of service origin.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In July 2008 correspondence, the RO described the types of 
evidence that the Veteran should submit in support of his claim.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claim.  The VCAA notice letter also provided the 
information necessary to establish a disability rating and 
effective date.  
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in December 
2008 and a medical opinion in May 2009, obtained the Veteran's VA 
and private medical records, associated the Veteran's service 
treatment records with the claims file, and attempted to obtain 
his Social Security Administration (SSA) records.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination and opinion obtained in this 
case were more than adequate, as they were predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  The examination included the Veteran's subjective 
complaints about his disability and the objective findings needed 
to rate the disability.   

Besides the aforementioned private treatment records, the Veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that he or the VA needs to obtain.  Based 
on the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review. 

Legal Criteria

Service connection may be established for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that two incidents in service caused his 
current low back disability.  He asserts that he injured his back 
in February 1958 when he was carrying an IBM machine down a 
flight of stairs and in November 1961 when he fell and hurt his 
back.  The Board initially notes that the Veteran has been 
diagnosed with a variety of low back disabilities, to include 
osteopenia and degenerative joint disease.  Thus, there is no 
dispute as to whether he has a currently diagnosed disability.  
However, for the reasons detailed below, the Board finds that the 
preponderance of the evidence weighs against a finding that the 
Veteran's current low back disability was caused or aggravated by 
the Veteran's period of active military service.  

The evidence of record dates back to nearly a year before the 
Veteran's enlistment.  The Veteran's spine was clinically normal 
at a March 1957 pre-induction examination and at a February 1958 
induction examination.  His service treatment records indicate 
that he received treatment at the "B" Dispensary from February 
13, 1958, to April 11, 1958, and at "C-1B" from February 14, 
1958, to April 14, 1958.  However, the record only indicates that 
the Veteran was treated for neurasthenia with hyperventilation 
syndrome from February 1958 to March 1958.  In fact, in March 
1958, the Veteran's unit sent him to the dispensary because he 
blacked out while "double-timing," but the Veteran was again 
diagnosed with neurasthenia despite the fact the he was convinced 
that a heart condition caused him to black out.  Then, in May 
1959, the Veteran underwent a hardship separation examination 
because his father was ill.  Again, his spine was clinically 
normal and the Veteran denied any pertinent medical history other 
than a tonsillectomy and adenoidectomy when he was five years old 
and an appendectomy when he was 16 years old.  In the 
accompanying report of medical history, the Veteran stated that 
he was in good health and that he had never had arthritis, 
rheumatism, or any bone, joint, or other deformities.  Although 
the Veteran's representative stated that the Veteran was not 
motivated to insure that the documentation concerning his 
separation physical was true, complete, or correct because he 
wanted to get home to help his family, the Board notes that the 
Veteran wrote four days after the examination that there was no 
change in his physical condition.  

Even if the Veteran neglected to mention his back injury at his 
May 1959 examination so he could get back to his family quicker, 
the Veteran reenlisted in October 1961 and underwent an entrance 
examination in November 1961.  At this time, his spine was 
clinically normal and he reported no significant or interval 
history.  However, on the Veteran's report of medical history, 
the Veteran described his present health as fair because he 
injured his back "this summer."  A chronological record of 
medical care indicates that the Veteran slipped and hit his back 
on a hard surface in April 1961 and that he continued to have 
back pain in the sacral region.  Despite this pain, an x-ray a 
week later came back negative.  Finally, the Veteran's spine was 
still clinically normal at a June 1962 separation examination and 
the Veteran stated that his health was good.  He again denied 
that he had ever had any arthritis, rheumatism, or bone, joint, 
or other deformity.  

After his discharge from active military service, the Veteran 
claimed to have received treatment from a chiropractor who is now 
deceased.  Even though those records are unavailable, the record 
still contains many pertinent post-discharge treatment records.  
For example, the Veteran was hospitalized at a private hospital 
from December 1973 to January 1974 for a back ache of two weeks 
duration.  He had tenderness in the lumbar region, painful 
movements, and rigid paravertebral muscles.  Nevertheless, x-rays 
of the lumbar spine failed to show any pathology, and the 
Veteran's condition gradually improved until he was discharged.     

The Veteran was also hospitalized at the Sioux Falls, South 
Dakota, VA Medical Center from March 1974 to May 1974 for a "low 
back syndrome that he insisted was a rather severe sort of 
situation."  On admission, a physical examination was completely 
negative for any back disability, there was no orthopedic or 
neurological defect other than a mild postural defect, and the 
Veteran was diagnosed with a psychophysiologic musculoskeletal 
reaction with chiropractic aggravation.  The Veteran's doctor 
noted that there was no evidence of sciatic neuritis and that the 
Veteran did not improve on any conservative type of care, 
including bed rest.  After consulting with a neurosurgeon and 
neurologist, the Veteran's doctor put him on general condition 
exercises and eventually discharged him without any recall 
necessary.  

Furthermore, the Board observes that the Veteran noted in an 
August 2000 chiropractic case history that his back pain was due 
to an injury in the U.S. Army in February 1958, but the 
chiropractic notes contain only the Veteran's assertions 
regarding the etiology of his injury and do not contain a 
competent opinion linking his back pain to the cited injury.  The 
Board further notes that the Minneapolis VA Medical Center also 
ran tests on the Veteran's back from November 1995 to April 2007.  
In November 1995, the Veteran complained of back pain with an 
abrupt onset two months prior and was diagnosed with degenerative 
joint disease.  X-rays in November 1995 showed a compression 
deformity of the L1 vertebral body, decreased intervertebral disk 
spaces at T12-L1, L4-5, and L5-S1 with sclerosis of the vertebral 
body end plates and mild spurring, and mild degenerative changes 
of the facets at L4-5 and L5-S1.  Then, a July 1996 CT scan and 
November 1996 MRI showed some degenerative changes.  Another set 
of x-rays in February 2002 showed osteopenia, anterior wedging of 
L1, degenerative disk disease, and facet changes.  Finally, a 
staff physician diagnosed the Veteran with degenerative joint 
disease of the lumbar spine in April 2007.

In addition to these treatment records, the Veteran was afforded 
a compensation and pension examination in December 2008.  The 
Veteran told the examiner that he has had back pain since his in-
service back injury in February 1958.  The examiner reviewed the 
Veteran's service treatment records, VA treatment records, and 
private medical records contained in the claims file at the time.  
He concluded that the Veteran sustained an acute back injury in 
1958 because there was no record of the injury in the Veteran's 
May 1959 separation examination, the Veteran indicated he did not 
have any back pain at separation, and there was no back pain 
noted in his summary of defects or diagnoses.  The examiner also 
concluded that the Veteran suffered another acute transitory 
accident in November 1961 when he slipped and hit a hard surface.  
In support of this opinion, the examiner stated that x-rays at 
that time were negative and there was no evidence of any 
residuals of the injury at the June 1962 separation examination.  
Then, the examiner cited the lack of medical records concerning a 
back incident or back treatment from separation to 1995 and the 
Veteran's work as a farmer and a truck driver, both of which 
required manual labor.  Furthermore, the examiner found that 
degenerative changes at the time of the Veteran's 1996 MRI would 
be expected due to the fact that the Veteran was 62 years old and 
worked jobs consisting of manual labor.  Finally, he stated that 
it is less likely as not that the Veteran's back disability was a 
result of his military service.

Because the RO associated records from the two aforementioned 
hospitals with the claims file after the December 2008 
compensation and pension examination, the RO obtained a 
subsequent medical opinion in May 2009.  This examiner also 
concluded that the Veteran's in-service injuries were merely 
acute.  Next, the examiner noted that the Veteran was 
hospitalized from December 1973 to January 1974 for low back pain 
for two weeks but never mentioned his military service during the 
hospitalization.  Thus, the examiner concluded that there was no 
evidence to link the episode of acute back pain in 1973 to the 
Veteran's back injury in 1961, which had happened 12 years 
earlier, especially considering the Veteran's statement that his 
pain had started only two weeks prior to his hospitalization.  
Therefore, the examiner found that there was no sufficient 
evidence to link the Veteran's current back pain or the back pain 
he had in 1973 to the incidents that took place during his active 
duty service in 1958 and 1961.

In sum, the Veteran asserts that his injuries in February 1958 
and November 1961 caused his current low back disability.  
However, his spine was found clinically normal on several 
examinations after the undocumented 1958 injury and the discharge 
examination after his November 1961 injury.  In November 1961, 
the Veteran claimed to have back pain from an April 1961 fall, 
but x-rays were negative.  After service, the Veteran did not 
receive any treatment until December 1973, 12 years after 
service, when he complained of a back ache of two weeks duration.  
Physical examinations at both of the Veteran's hospitalizations 
from December 1973 to May 1974 were negative, and the Veteran did 
not mention any military injuries at those times.  The Veteran 
also complained of back pain with two months onset in November 
1995, when he was first diagnosed with a low back disability, 
degenerative joint disease.  However, it was not until August 
2000 that the Veteran told his chiropractor that he believed his 
back disability was a result of his injury in service in February 
1958.  In light of decades of omissions, the Board finds the 
Veteran's assertions that his back has hurt since his initial 
injury in 1958 not credible.

Finally, as the record only contains medical opinions finding 
that the Veteran's back disability was not caused by his period 
of active military service, the Board finds that the 
preponderance of the evidence weighs against the Veteran's claim 
of entitlement to service connection for a low back disability.  
Therefore, he is not entitled to service connection for this 
disorder, and his appeal is denied.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the claim 
and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a low back disability is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


